Citation Nr: 0823649	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to service connection for right hip 
degenerative joint disease, to include as secondary to 
service-connected residuals, right foot fracture, 1st, 2nd, 
and 3rd metatarsals, with degenerative joint disease.  

2.  Entitlement to service connection for right knee 
degenerative joint disease, to include as secondary to 
service-connected residuals, right foot fracture, 1st, 2nd, 
and 3rd metatarsals, with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1960 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

REMAND

The veteran seeks service connection for a right hip and 
right knee disorder secondary to his service-connected right 
foot disability.  C&P examination done in February 2003 
confirms a current diagnosis of degenerative joint disease of 
the right hip and right knee; however, in an opinion dated in 
May 2003 a subsequent examiner averred that "the 
degenerative joint disease of the right knee and the right 
hip pain is not at least as likely as not related to the 
degenerative joint disease of the right foot."  
Unfortunately, the claims file was not available for review 
pursuant to the February or May 2003 examinations.  

In August 2007 the Board remanded the matter for a new C&P 
examination.  The Board specifically requested that the 
examiner opine as to whether the veteran's nonservice-
connected right hip and right knee disorders were secondary 
to (caused by) or aggravated by his service-connected right 
foot disability.

In March 2008 the veteran was accorded another C&P 
examination with regard to his claims for service connection 
for a right knee and a right hip disorder secondary to his 
service-connected right foot disability.  According to the 
examiner, the veteran's current arthralgia of the right hip 
and knee "is less likely as not (less than 50/50 
probability) caused by or a result of."  Unfortunately, the 
examiner did not state whether the veteran's nonservice-
connected right hip and or his nonservice-connected right 
knee disorder is aggravated by his service-connected right 
foot disability.  

The Court has held that remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
Board's remand order.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request VA medical records pertaining to 
the veteran that are dated from May 2004 to 
the present.  If none exist, the file should 
be annotated accordingly.  

2.  Refer the issues of service connection 
for a right hip and right knee disorder 
secondary to a service-connected right foot 
disability back to the March 2008 C&P 
examiner for expansion of the examiner's 
opinion.  The examiner is specifically 
requested to opine as follows:  

*	whether it is at least as likely as not 
(50 percent probability or greater) 
that the veteran's nonservice-connected 
right knee disorder is aggravated by 
his service-connected right foot 
disability.  

*	whether it is at least as likely as not 
(50 percent probability or greater) 
that the veteran's nonservice-connected 
right hip disorder is aggravated by his 
service-connected right foot 
disability.  

IF THE MARCH 2008 EXAMINER IS NO LONGER 
AVAILABLE or feels that another examination 
is necessary in order to provide the 
requested opinion, schedule the veteran for 
a new examination with regard to his claims 
for service connection for a right hip and 
right knee disorder secondary to a service-
connected right foot disability.  The claims 
file must be made available to, and reviewed 
by, the examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  

*	The examiner is specifically requested 
to opine as whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that the nonservice-connected right hip 
disability is aggravated by the 
veteran's service-connected right foot 
or right ankle disabilities.  

*	The examiner is specifically requested 
to opine as whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that the nonservice-connected right 
knee disability is aggravated by the 
veteran's service-connected right foot 
or right ankle disabilities.  

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




